Exhibit 10.1.20
HARRIS INTERACTIVE INC.
RESTRICTED STOCK AGREEMENT
(Grants Made February 15, 2008 to Gregory T. Novak and Ronald E. Salluzzo)
     This Agreement is made effective on February 15, 2008, between HARRIS
INTERACTIVE INC., a Delaware Corporation (the “Company”), and
                     (“Participant”).
     WHEREAS, the Company maintains the Harris Interactive Inc. Long-Term
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and
     WHEREAS, the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Restricted Stock Award under the Plan;
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:
     1. Award.
          (a) Grant. The Participant is hereby granted                     
shares (the “Restricted Stock”) of the Company’s common stock, par value $.001
per share (“Stock”), which shall be issued as hereinafter provided in
Participant’s name subject to certain restrictions thereon. Participant hereby
accepts the Restricted Stock subject to the terms and conditions of this
Agreement.
          (b) Plan Incorporated. Participant acknowledges receipt of a copy of
the Plan and agrees that this award of Restricted Stock shall be subject to all
of the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement.
          (c) Statement of Election. In connection with this Agreement, the
Participant will deliver to the Company an executed and completed Statement of
Decision Regarding Section 83(b) Election in the form provided by the Company.
     2. Risk of Forfeiture (“Forfeiture Restrictions”).
          (a) Performance Requirements.
               (i) Subject to Section 3(b), the Restricted Stock shall be
forfeited if the Company’s Basic Net Income Per Share from Continuing Operations
(“EPS”), as reflected in its Consolidated Statements of Operations filed with
the Securities and Exchange Commission in its Quarterly Reports on Form 10-Q and
Annual Report on Form 10-K, does not equal at least an aggregate of $.32 per
share (“Minimum Threshold”) for at least one consecutive four-fiscal-quarter
period (a currently reported period plus the trailing three fiscal quarters) (a
“Measurement Period”) that ends on or before December 31, 2012. Once the Minimum

 



--------------------------------------------------------------------------------



 



Threshold is met for any one Measurement Period, the forfeiture condition set
forth in this subsection (i) shall lapse and this subsection (i) shall no longer
be applicable.
               (ii) The Minimum Threshold will be adjusted by the Compensation
Committee of the Board of Directors of the Company, in its sole discretion but
acting in good faith, to account for the effect of extraordinary events,
including but not limited to gain on the sale of assets, divestitures or other
gains not in the ordinary course of business as deemed appropriate by the
Compensation Committee.
               (iii) If the Minimum Threshold is met and thereafter any of the
Company’s financial statements are required to be restated resulting from
errors, omissions or fraud with the effect that the Minimum Threshold was not
met, the Compensation Committee, in its sole discretion but acting in good
faith, may direct that the Company recover the Restricted Stock and the
pre-condition set forth in subsection (i) shall again apply. In no event shall
the recovery by the Company be less than the amount required to be repaid or
recovered as a matter of law. The Compensation Committee shall determine whether
the Company shall effect any such recovery (i) recovery of custody of the
Restricted Stock so that it is again held subject to Section 4, (ii) by seeking
repayment from the Participant, (iii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program, or arrangement) the
amount that would otherwise be payable to the Participant under any compensatory
plan, program or arrangement maintained by the Company of any of its affiliates,
(iv) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s otherwise
applicable compensation practices, or (v) by any combination of the foregoing.
          (b) Forfeiture Due to Termination of Employment. Subject to
Section 3(b), if either a Date of Termination or a violation of Section 7 occurs
prior to the date on which the Minimum Threshold is met, Participant shall
forfeit the right to receive the Restricted Stock.
          For purposes of this Section 2, the Participant’s “Date of
Termination” shall be the first day occurring on or after the date of this
Agreement on which the Participant’s employment with the Company and all Related
Companies (as defined in the Plan) terminates (irrespective of the reason for
termination and whether such termination is voluntary or involuntary); provided
that a termination of employment shall not be deemed to occur by reason of a
transfer of the Participant between the Company and a Related Company or between
two Related Companies; and further provided that the Participant’s employment
shall not be considered terminated while the Participant is on a leave of
absence from the Company or a Related Company approved by the Participant’s
employer. If, as a result of a sale or other transaction, the Participant’s
employer ceases to be a Related Company (and the Participant’s employer is or
becomes an entity that is separate from the Company), the occurrence of such
transaction shall be treated as the Participant’s Date of Termination caused by
the Participant being discharged by the employer.
          (c) Restrictions on Transfer. Neither the Restricted Stock nor any of
it may be voluntarily or involuntarily sold, assigned, pledged, exchanged,
hypothecated or otherwise

2



--------------------------------------------------------------------------------



 



transferred, encumbered or disposed of until such time as the Forfeiture
Restrictions lapse as to the applicable Restricted Stock. Upon any violation of
this restriction, the Restricted Stock shall be forfeited.
     3. Lapse of Forfeiture Restrictions.
          (a) Change in Control. If a Change in Control (as defined in the Plan)
shall occur, then immediately all non-vested Restricted Stock, not previously
forfeited, shall fully vest and all Forfeiture Restrictions with respect to such
shares shall lapse.
          (b) Delivery of Certificates. Restricted Stock with respect to which
the Forfeiture Restrictions have lapsed shall cease to be subject to any
restrictions except as provided in Section 4(c), and the Company shall deliver
to Participant a certificate representing the shares as to which the Forfeiture
Restrictions have lapsed.
     4. Custody of Restricted Stock.
          (a) Custody. One or more certificates evidencing the Restricted Stock
shall be issued by the Company in Participant’s name, or at the option of the
Company, in the name of a nominee of the Company. The Company may cause the
certificate or certificates to be delivered upon issuance to the Secretary of
the Company or to such other depository as may be designated by the Committee as
a depository for safekeeping until forfeiture occurs or the Forfeiture
Restrictions lapse pursuant to the terms of the Plan and this Agreement. Upon
request of the Committee, Participant shall deliver to the Company a stock
power, endorsed in blank, relating to the Restricted Stock then subject to the
Forfeiture Restrictions.
          (b) Additional Securities as Restricted Stock. Any securities received
as the result of ownership of Restricted Stock, including without limitation,
warrants, options, and securities received as a stock dividend or stock split,
or as a result of a recapitalization or reorganization (all such securities to
be considered “Restricted Stock” for all purposes under this Agreement), shall
be held in custody in the same manner and subject to the same conditions as the
Restricted Stock with respect to which they were issued. Participant shall be
entitled to direct the Company to exercise any warrant or option received and
considered Restricted Stock hereunder upon supplying the funds necessary to do
so, in which event securities so purchased shall constitute Restricted Stock. In
the event any Restricted Stock at any time consists of a security by its terms
or otherwise convertible into or exchangeable for another security at the
election of the older thereof, Participant may exercise such right of conversion
or exchange in the event the failure to exercise or delay in exercising such
right would result in its loss or diminution of value, and any securities so
acquired shall be deemed Restricted Stock. In the event of any change in
certificates evidencing Restricted Stock by reason of any recapitalization,
reorganization or other transaction which results in a creation of Restricted
Stock the Company is authorized to deliver to the issuer the certificate
evidencing the Restricted Stock in exchange for a replacement certificate, which
shall be deemed to be Restricted Stock.
          (c) Delivery to Participant. Upon the lapse of the Forfeiture
Restrictions without forfeiture, the Company shall cause certificate(s) for the
vested Restricted Stock to be

3



--------------------------------------------------------------------------------



 



issued in the name of Participant in exchange for the certificate evidencing the
previously Restricted Stock. Notwithstanding any other provisions of this
Agreement, the issuance or delivery of any shares of Stock (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements of any regulation applicable to the issuance or
delivery of such shares. The Company shall not be obligated to issue or deliver
any shares of Stock if the issuance or delivery thereof shall constitute a
violation of any provision of any law or of any regulation of any governmental
authority or any securities exchange.
     5. Status of Stock.
          (a) Rights as Stockholder. Subject to the restrictions contained
herein, the Participant shall have all voting and ownership rights applicable to
the Restricted Stock, including the right to receive dividends, whether or not
such Restricted Stock is vested and unless and until the Restricted Stock is
forfeited pursuant to the provisions of this Agreement.
          (b) Compliance with Securities Laws. Participant agrees that the
Restricted Stock will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities laws.
Participant also agrees (i) that the legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws may be
applicable to the Restricted Stock, (ii) that the Company may refuse to register
the transfer of the Restricted Stock on the stock transfer records of the
Company if such proposed transfer would in the opinion of counsel satisfactory
to the Company constitute a violation of any applicable securities law, and
(iii) that the Company may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Restricted Stock.
     6. Relationship to Company.
          (a) The existence of this Restricted Stock Agreement shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganization or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of Company or any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Restricted Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding , whether of a similar character or otherwise.
          (b) No Guarantee of Service. This Restricted Stock Agreement shall not
confer upon Participant any right with respect to continuance of employment by
the Company or any of its affiliates, nor shall it interfere in any way with any
right the Company, or its directors or stockholders, would otherwise have to
terminate such Participant’s employment at any time.
     7. Non—Competition; Non-Solicitation.
          (a) Consideration for this Section. Participant acknowledges and
agrees that:

4



--------------------------------------------------------------------------------



 



                    (i) the benefits afforded by this Agreement are
discretionary and over and above the ordinary employment compensation provided
by the Company to Participant, and in making its decision to offer Participant
the benefits afforded by this Agreement the Company relied upon and was induced
by the covenants made by Participant in this section,
                    (ii) in accepting the grant evidenced by this Agreement
Participant is receiving an asset of significant value, which is adequate
consideration for the restrictions imposed by this Agreement,
                    (iii) Participant’s position with the Company places
Participant in a position of confidence and trust with the clients and employees
of the Company,
                    (iv) the Company’s business is carried on throughout the
world and accordingly, it is reasonable that the restrictive covenants set forth
below are not limited by specific geographic area,
                    (v) the course of Participant’s employment with the Company
necessarily requires the disclosure of confidential information and trade
secrets related to the Company’s relationships with clients (such as, without
limitation, pricing information, marketing plans, budgets, designs,
methodologies, products, client preferences and policies, and identity of
appropriate personnel of clients with sufficient authority to influence a shift
in suppliers) as well as other confidential and proprietary information, (such
as databases, methodologies, and technologies),
                    (vi) Participant’s employment affords Participant the
opportunity to develop a personal acquaintanceship and relationship with the
Company’s employees and clients, which in some cases may constitute the
Company’s primary or only contact with such employees and clients, and to
develop a knowledge of those client’s and employee’s affairs and requirements,
                    (vii) the Company’s relationships with its established
clientele and employees are placed in Participant’s hands in confidence and
trust, and
                    (viii) it is reasonable and necessary for the protection of
the goodwill and business of the Company that Participant make the covenants
contained in this Agreement.
          (b) Restricted Activity.
                    (i) Participant agrees that during the term of Participant’s
employment, Participant shall not, directly or indirectly, as a director,
officer, employee, agent, partner or equity owner of any entity (except as owner
of less than 4.9% of the shares of the publicly traded stock of a corporation
which Participant does not have in fact the power to control or direct), or in
any other manner directly or indirectly engage in any activity or business
competitive in any manner with the activities or business of the Company.

5



--------------------------------------------------------------------------------



 



                    (ii) For a period of one year after Participant’s Date of
Termination, with respect to any services, products, or business pursuits
competitive with those of the Company, Participant shall not, directly or
indirectly, whether as a director, officer, employee, consultant, agent,
partner, equity owner of any entity (except as owner of less than 4.9% of the
shares of the publicly traded stock of a corporation which Participant does not
have in fact the power to control or direct), participant, proprietor, manager,
operator, independent contractor, representative, advisor, trustee, or
otherwise, solicit or otherwise deal in any way with any of the clients or
customers of the Company:
               (A) with whom Participant in the course of employment by the
Company acquired a relationship or had dealings,
               (B) with respect to whom Participant in the course of employment
by the Company was privy to material or proprietary information, or
               (C) with respect to whom Participant was otherwise involved in
the course of employment by the Company, whether in a supervisory, managerial,
consultative, policy-making, or other capacity involving other Company employees
who had direct dealings with such clients and customers.
Such clients and customers include any client or customer to whom the Company
sold services or products in the two years prior to the Date of Termination, any
prospective client or customer of the Company for whom a proposal was prepared
or to whom any other marketing presentation was made within the year prior to
the Date of Termination, or any prospective client or customer for whom pursuit
was actively planned by the Company within the year prior to the Date of
Termination and in respect of whom the Company has not determined to cease such
pursuit.
                    (iii) For a period of one year after the Date of
Termination, Participant shall not (including without limitation on behalf of,
for the benefit of, or in conjunction with or as part of, any other person or
entity) directly or indirectly:
               (A) solicit, assist, discuss with or advise, influence, induce or
otherwise encourage in any way, any employee of Company to terminate such
employee’s relationship with Company for any reason, or assist any person or
entity in doing so,
               (B) employ, assist, engage, or otherwise contract or create any
relationship with, any employee or former employee of Company in any business or
venture of any kind or nature, in the case of a former employee unless such
person shall not have been employed by Company for a period of at least one year
and no solicitation prohibited hereby shall have occurred prior to the end of
such one year period, or
               (C) interfere in any manner with the relationship between any
employee and Company.

6



--------------------------------------------------------------------------------



 



          (c) Remedies. Participant acknowledges that the Company’s legal
remedies for a breach of this Section 7 shall be inadequate, and that without
limitation of Company’s rights to any other remedy at law or equity available to
it, the Company (i) shall be entitled to obtain injunctive relief to enforce
this provision, and (ii) shall be entitled to cancel any rights under this
Agreement, and (iii) shall be entitled to recover from the Participant any Stock
granted hereunder, whether or not vested, or if such Stock has been transferred
or sold, an amount equal to the value thereof, and such Stock and the proceeds
thereof shall be held in a constructive trust for the purposes of enforcement
hereof. The Company’s rights to enforce this Agreement shall survive any vesting
and/or forfeiture of rights hereunder. If any part of this Section 7 shall be
deemed illegal or unenforceable, this section shall be deemed modified and then
enforced to the greatest extent legally enforceable.
     8. Committee’s Powers. No provision contained in this Agreement shall in
any way terminate, modify or alter, or be construed or interpreted as
terminating, modifying or altering any of the powers, rights or authority vested
in the Committee pursuant to the terms of the Plan, including, without
limitation, the Committee’s rights to make certain determinations and elections
with respect to the Restricted Stock.
     9. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors and assigns of the Company and all persons lawfully
claiming under Participant.
     10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
     11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware.
     THIS AGREEMENT SHALL NOT BE EFFECTIVE UNLESS A COPY SIGNED BY THE
PARTICIPANT IS DELIVERED TO THE COMPANY WITHIN THIRTY (30) DAYS AFTER THE GRANT
DATE.
     IN WITNESS WHEREOF , the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and Participant has executed
this Agreement, all effective as of the date of first above written.

                          HARRIS INTERACTIVE INC.                
 
                       
By:
                                 (Participant)                      
 
  Title:           Dated:        
 
     
 
         
 
   

7